Citation Nr: 0524618	
Decision Date: 09/09/05    Archive Date: 09/21/05

DOCKET NO.  04-27 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Service connection for back injury residuals.


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse




INTRODUCTION

The veteran had honorable active service from January 1943 to 
April 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a August 2003 decision in which the RO 
denied the claim on appeal.  The veteran filed a notice of 
disagreement (NOD) later in August 2003.  The veteran and his 
wife presented testimony during a December 2003 hearing 
before an RO Decision Review Officer; a transcript of that 
hearing is of record.  The RO issued a statement of the case 
(SOC) in May 2004, and a supplemental SOC in July 2004.  
According to the RO, the veteran filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) in 
July 2004.  

For the reason expressed below, the matter on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.  


REMAND

In a statement dated in July 2005, the veteran indicated that 
he desired a Board hearing at the RO (travel board hearing).  

Pursuant to 38 C.F.R. § 20.700 (2004), a hearing on appeal 
will be granted to a veteran who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  Since the RO schedules travel board hearings, a 
remand of this matter to the RO is warranted.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:
 
The RO should schedule the veteran for a 
hearing before a Veterans Law Judge, at 
the RO, pursuant to his July 2005 
request.  The RO should notify the 
veteran of the date and time of the 
hearing, in accordance with 38 C.F.R. 
§ 20.704(b) (2004).  After the hearing, 
the claims file should be returned to the 
Board in accordance with current 
appellate procedures.  
 
The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 2 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).

